The Honorable Buddy Blair State Representative 500 North 18th Street Fort Smith, AR 72901
Dear Senator Laverty:
I am writing in response to your request for my opinion on the following question:
Can city ordinances override a housing addition restrictive covenant?
RESPONSE
I cannot answer this question in the abstract. In the appropriate exercise of its police powers, a city might in theory enact an ordinance that affects a restrictive covenant, which constitutes a contractual arrangement between or among private parties. However, without knowing the substance of both the ordinance and the restrictive covenant, I cannot even begin to assess whether the ordinance might constitute an impermissible impairment of contract or amount to an impermissible government taking.
Assuming your question reflects the concerns of an aggrieved property owner, I must note that I am statutorily barred from engaging in the private practice of law. A.C.A. § 25-16-701 (Repl. 2002). Moreover, I am neither authorized nor equipped to undertake a factual inquiry into whether a particular ordinance conflicts with the terms of a particular restrictive covenant. Any affected property owner should consult private counsel to seek redress under the circumstances you have described.
I regret that I could not be of further assistance in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JD/cyh